[exhibit101001.jpg]
EXECUTION COPY FIRST AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT This
FIRST AMENDMENT (this "Amendment") to AMENDED AND RESTATED MANAGEMENT AGREEMENT
is entered into as of January 14, 2020 by and among Safehold Inc., a Maryland
corporation (the "Company"), Safehold Operating Partnership LP, a Delaware
limited partnership (the "Operating Partnership"), SFTY Manager LLC, a Delaware
limited liability company (the "Manager") and iStar Inc., a Maryland corporation
("iStar"). Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Existing Management Agreement (defined below).
RECITALS WHEREAS, in connection with the decision by the Company and iStar to
expand their relationship beginning in January 2019, the Company and iStar
entered into certain agreements including, together with the Operating
Partnership and the Manager, the Amended and Restated Management Agreement,
dated as of January 2, 2019 (the "Existing Management Agreement"); WHEREAS,
since January 2019, the Company has significantly grown its portfolio of ground
leases and increased its share price and total shareholder return, in large part
due to the efforts of the Manager; WHEREAS, the Company and iStar believe that
it is advisable and in their respective best interests to extend the terms of
certain of the arrangements between them with the objective of building on the
success achieved to date and enhancing the Company's prospects for continued
achievement; and WHEREAS, in light of the foregoing, the parties to the Existing
Management Agreement desire to amend the Existing Management Agreement as set
forth herein. NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows: 1. Amendment. The definition of "Initial Term" in Section 1.
Definitions of the Existing Management Agreement is hereby amended and restated
to read in its entirety as follows: "Initial Term: means the period from January
1, 2019 through June 30, 2023. 2. Governing Law. This Amendment and the rights
and obligations of the parties under this Amendment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without regard to conflicts of law principles to the contrary. 3. Conflict. In
the event of a conflict between the terms and conditions of this Amendment and
the terms and conditions of the Existing Management Agreement, such conflict
shall be resolved in favor of the terms and conditions of this Amendment and the
Existing Management Agreement shall be construed accordingly.



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
4. Ratification. Except as modified hereby, the Existing Management Agreement
remain in full force and effect in accordance with its terms and is hereby
ratified and confirmed in all respects. 5. Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
constitute one and the same instrument. 6. Facsimile/PDF Signatures. In order to
expedite the transaction contemplated herein, telecopied, facsimile, or .pdf
(exchanged via e-mail) signatures may be used in place of original signatures on
this Amendment. The parties intend to be bound by the signatures on the
telecopied, facsimile or pdf document, are aware that the other parties will
rely on the telecopied, facsimile or .pdf signatures, and hereby waive any
defenses to the enforcement of the terms of this Amendment based on the form of
signature. 7. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assignees. [Remainder of page
intentionally left blank. Signature page follows.] - 2 -



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
IN WITNESS WHEREOF, the undersigned hereto have duly executed this First
Amendment to Amended and Restated Management Agreement as of the day and year
first above written. SAFEHOLD INC. /s/ Jay Sugarman Name: Jay Sugarman Title:
Chief Executive Officer SAFEHOLD OPERATING PARTNERSHIP LP By: SIGOP Gen Par LLC,
its general partner /s/ Jay Sugarman Name: Jay Sugarman Title: Chief Executive
Officer SFTY MANAGER LLC /s/ Marcos Alvarado Name: Marcos Alvarado Title:
President iSTAR INC. /s/ Marcos Alvarado Name: Marcos Alvarado Title: President



--------------------------------------------------------------------------------



 